                 Case 2:19-cv-02082-JLR Document 39 Filed 03/10/21 Page 1 of 6




 1                                                         THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   LEONARDO, S.P.A., an Italian company,             No. 2:19-cv-2082
10                          Plaintiff,                 AMENDED STIPULATED MOTION TO
                                                       EXTEND CASE SCHEDULE AND
11          v.                                         [PROPOSED] ORDER [LCR 16(b)(6); LCR
                                                       10(g); LCR 7(d)(1)]
12   THE BOEING COMPANY, a Delaware
     corporation,                                      NOTE ON MOTION CALENDAR:
13                                                     March 10, 2021
                            Defendant.
14

15

16                                       I.     INTRODUCTION
17          Pursuant to Local Civil Rule 16(b)(6), Plaintiff Leonardo, S.P.A. (“Leonardo”) and
18   Defendant The Boeing Company (“Boeing”) submit this renewed motion to request that the
19   Court order a short, approximate four-week extension of certain case schedule deadlines. The
20   revised extension the parties propose will not impact the existing dispositive motion deadline or
21   any deadlines thereafter, including the trial date of September 14, 2021.
22          Good cause exists for this minor adjustment to the case schedule. The parties have
23   prosecuted and defended this matter diligently, but the existing case deadlines cannot reasonably
24   be met due to the disruptions that the COVID-19 pandemic has caused, particularly to the
25   aerospace industry and to the efficient conduct of an international dispute.
26

     STIPULATED MOTION TO EXTEND CASE                                            Perkins Coie LLP
     SCHEDULE AND [PROPOSED] ORDER                                        1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
     (No. 2:19-cv-2082) – 1                                                   Phone: 206.359.8000
                                                                               Fax: 206.359.9000
               Case 2:19-cv-02082-JLR Document 39 Filed 03/10/21 Page 2 of 6




 1                                       II.    BACKGROUND
 2   A.     Procedural History of Litigation
 3          Leonardo initiated this litigation on December 23, 2019. ECF No. 1. It amended its

 4   Complaint, ECF No. 12, and Boeing answered, asserting counterclaims, ECF No. 22.

 5   Leonardo’s and Boeing’s claims present contested factual, contractual, liability, and damages

 6   issues concerning “slats” that Leonardo supplied to Boeing for use on the wings of 767 airplanes.

 7   ECF Nos. 12, 22.

 8          The parties exchanged initial disclosures on March 6, 2020, and filed a Joint Status

 9   Report and Discovery Plan on March 13, 2020, ECF No. 24. The Court conducted an initial

10   status conference with the parties on March 19 to discuss the parties’ Joint Status Report. ECF

11   No. 25. Following the initial status conference, the Court issued a Minute Order establishing the

12   case schedule. ECF No. 26 (“Case Schedule”).

13          Under the existing Case Schedule, disclosure of expert testimony under FRCP 26(a)(2) is

14   due March 18, 2021; all motions related to discovery must be filed by April 19, 2021; and

15   discovery must be completed by May 17, 2021. Case Schedule, ECF No. 26. Trial is set for

16   September 14, 2021. Id.

17          The parties previously moved the Court for extension of certain case schedule deadlines.

18   ECF No. 34. The Court denied this motion without prejudice to the parties’ ability to renew the

19   motion on a modified basis. ECF No. 36 (Minute Entry).

20   B.     The Parties Have Agreed to Extend Certain Case Schedule Deadlines by
            Approximately Four Weeks, With No Impact to the Dispositive Motion Deadline or
21          Trial Date
22          Boeing and Leonardo have jointly agreed to a short, approximate four-week extension of

23   certain Case Schedule deadlines that does not impact the existing dispositive motion deadline or

24   any deadlines thereafter, including the trial date of September 14, 2021. Original Case Schedule

25   deadlines, and the revised deadlines proposed by the parties, are outlined below:

26

     STIPULATED MOTION TO EXTEND CASE                                          Perkins Coie LLP
     SCHEDULE AND [PROPOSED] ORDER                                      1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
     (No. 2:19-cv-2082) – 2                                                 Phone: 206.359.8000
                                                                             Fax: 206.359.9000
               Case 2:19-cv-02082-JLR Document 39 Filed 03/10/21 Page 3 of 6




 1    Event                                                Original Deadline Revised Deadline
 2    Deadline for amending pleadings                         March 18, 2021     April 19, 2021
      Disclosure of expert testimony under                    March 18, 2021     April 19, 2021
 3    FRCP 26(a)(2)
      All motions related to discovery must be filed by          April 19, 2021         May 18, 2021
 4    (see LCR 7(d))
 5    Discovery completed by                                      May 17, 2021          June 16, 2021
      All dispositive motions and motions challenging             June 16, 2021            No change
 6    expert witness testimony must be filed by
      (see LCR 7(d))
 7
      Settlement conference held no later than                   June 16, 2021              No change
 8    All motions in limine must be filed by                    August 3, 2021              No change
      Agreed pretrial order due                                August 24, 2021              No change
 9    Deposition Designations must be submitted to the         August 26, 2021              No change
10    court (not filed on CM/ECF) by: (see LCR 32(e))
      Pretrial conference to be held at 02:00 PM on            August 30, 2021              No change
11    Trial briefs and proposed findings of fact and         September 7, 2021              No change
      conclusions of law by:
12
      Trial date                                           September 14, 2021               No change
13
                                     III.   ARGUMENT
14   A.     The Court May Modify the Case Schedule for Good Cause
15          The Federal Rules of Civil Procedure provide that a case schedule may be modified for
16   good cause and with the judge’s consent. Fed. R. Civ. P. 16(b)(4); LCR 16(b)(6). “In
17   determining whether ‘good cause’ exists under Federal Rule of Civil Procedure 16(b) to modify
18   a case schedule, the court ‘primarily considers the diligence of the party seeking amendment.’”
19   Doe v. Trump, 329 F.R.D. 262, 272 (W.D. Wash. 2018) (citing Johnson v. Mammoth
20   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)). “Good cause” exists “when the deadline in
21   the scheduling order ‘cannot reasonably be met despite the diligence of the party seeking the
22   extension.’” Id.
23   B.     Good Cause Exists to Extend the Case Schedule
24          Leonardo and Boeing each assert that they have diligently prosecuted and defended this
25   case. The total volume of documents produced in the litigation thus far exceeds 164,000 pages,
26   and while the parties have ongoing disputes over the adequacy of document productions and

     STIPULATED MOTION TO EXTEND CASE                                         Perkins Coie LLP
     SCHEDULE AND [PROPOSED] ORDER                                      1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
     (No. 2:19-cv-2082) – 3                                                 Phone: 206.359.8000
                                                                             Fax: 206.359.9000
               Case 2:19-cv-02082-JLR Document 39 Filed 03/10/21 Page 4 of 6




 1   certain written discovery responses, there is no question that each party has actively litigated the
 2   case.
 3           The parties’ efforts have been hampered by the significant challenges and delays
 4   resulting from the COVID-19 pandemic. Although the pandemic is now a fact of life, this case
 5   commenced at the outset of the pandemic, when its duration and the extent to which it would
 6   disrupt normal business operations in general and the aerospace industry in particular were
 7   unknown. When the Court first issued the Case Schedule in March 2020, businesses in
 8   Washington were largely still open. In Italy, where Leonardo’s factory that manufactured the 767
 9   slats at issue in this case is located and where Boeing’s employees with first-hand knowledge of
10   Leonardo’s manufacturing are based, the country had only days prior entered a national
11   lockdown. Since then, the COVID-19 pandemic in the United States and abroad has necessitated
12   repetitive, varying levels of business “lockdowns”.
13           The COVID-19 pandemic has also caused widespread and continually evolving
14   disruption of the aerospace industry. As widely reported, the pandemic brought to a halt a
15   significant portion of global air travel, causing downstream effects to Leonardo’s and Boeing’s
16   businesses in the form of reduced order volume and cancelled orders. These impacts resulted in
17   pervasive disruption to their respective businesses, including large-scale layoffs and furloughs of
18   Boeing’s 767 program employees and other employees.
19           Amidst the pandemic, discovery in the litigation required Boeing and Leonardo to collect
20   documents and data from factories and offices located in Everett, Washington (Boeing), Renton,
21   Washington (Boeing - Military Delivery Center), Pomigliano, Italy (Leonardo), and Rome, Italy
22   (Leonardo). All of these locations experienced periodic lockdowns which slowed the pace at
23   which ESI discovery could be conducted.
24           Under the circumstances, good cause exists to allow a short, agreed extension of certain
25   Case Schedule Deadlines. The requested extension, which does not impact the dispositive motion
26   deadline or any deadlines thereafter (including the trial date), is consistent with the Court’s

     STIPULATED MOTION TO EXTEND CASE                                            Perkins Coie LLP
     SCHEDULE AND [PROPOSED] ORDER                                         1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
     (No. 2:19-cv-2082) – 4                                                    Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:19-cv-02082-JLR Document 39 Filed 03/10/21 Page 5 of 6




 1   General Order 02-20 (Mar. 17, 2020) (noting that “Scheduling orders in cases may need to be
 2   amended as appropriate on a case-by-case basis.”) and related General Orders.
 3                                        IV.    CONCLUSION
 4          For the foregoing reasons, the parties respectfully request that the Court enter the revised
 5   Case Schedule deadlines set forth in the Proposed Order accompanying this Motion.
 6          IT IS SO STIPULATED by and between the parties hereto.
 7

 8   DATED: March 10, 2021
 9

10
     By: s/ Jessica M. Andrade                        By: s/ Steve Y. Koh
11   Jessica M. Andrade, WSBA No. 39297               Steve Y. Koh, WSBA No. 23284
     Jessica.andrade@polsinelli.com                   SKoh@perkinscoie.com
12   Polsinelli P.C.                                  Brendan J. Peters, WSBA No. 34490
     1000 Second Avenue, Suite 3500                   BPeters@perkinscoie.com
13   Seattle, WA 98104
     Telephone: 206.393.5400                          Michael E. Scoville, WSBA No. 44913
                                                      MScoville@perkinscoie.com
14
     Alan A. D’Ambrosio (pro hac vice)                Mica D. Klein, WSBA No. 46596
15   adambrosio@dunnington.com                        MicaKlein@perkinscoie.com
     William F. Dahill (pro hac vice)                 Perkins Coie LLP
16   wdahill@dunnington.com                           1201 Third Avenue, Suite 4900
     Joseph Johnson                                   Seattle, WA 98101-3099
17   jjohnson@dunnington.com                          Telephone: 206.359.8000
     Kamanta C. Kettle
18   kkettle@dunnington.com                           Attorneys for Defendant The Boeing Company
     Dunnington, Bartholow & Miller LLP
19   230 Park Avenue, 21st Floor
     New York, NY 10169
20   Telephone: 212.682.8811

21   Attorneys for Plaintiff Leonardo S.p.A.

22

23

24

25

26

     STIPULATED MOTION TO EXTEND CASE                                           Perkins Coie LLP
     SCHEDULE AND [PROPOSED] ORDER                                       1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
     (No. 2:19-cv-2082) – 5                                                  Phone: 206.359.8000
                                                                              Fax: 206.359.9000
               Case 2:19-cv-02082-JLR Document 39 Filed 03/10/21 Page 6 of 6




 1                                      II. [PROPOSED] ORDER
 2          PURSUANT TO THE FOREGOING STIPULATION, it is ORDERED that the
 3   following deadlines shall replace those set forth in the Court’s Minute Order establishing the case
 4   schedule, ECF 26 (“Case Schedule”). All other provisions of the Case Schedule remain in effect.
 5
      Event                                                 Original Deadline Revised Deadline
 6    Deadline for amending pleadings                          March 18, 2021     April 19, 2021
      Disclosure of expert testimony under                     March 18, 2021     April 19, 2021
 7    FRCP 26(a)(2)
      All motions related to discovery must be filed by           April 19, 2021         May 18, 2021
 8
      (see LCR 7(d))
 9    Discovery completed by                                      May 17, 2021           June 16, 2021
      All dispositive motions and motions challenging             June 16, 2021             No change
10    expert witness testimony must be filed by
11    (see LCR 7(d))
      Settlement conference held no later than                    June 16, 2021              No change
12    All motions in limine must be filed by                     August 3, 2021              No change
      Agreed pretrial order due                                 August 24, 2021              No change
13                                                                                           No change
      Deposition Designations must be submitted to the          August 26, 2021
14    court (not filed on CM/ECF) by: (see LCR 32(e))
      Pretrial conference to be held at 02:00 PM on            August 30, 2021               No change
15    Trial briefs and proposed findings of fact and         September 7, 2021               No change
      conclusions of law by:
16
      Trial date                                            September 14, 2021               No change
17

18
     DATED this 10th day of March, 2021.


                                                          A
19

20

21                                                        HON. JAMES L. ROBART
                                                          UNITED STATES DISTRICT JUDGE
22

23

24

25

26

     STIPULATED MOTION TO EXTEND CASE                                          Perkins Coie LLP
     SCHEDULE AND [PROPOSED] ORDER                                       1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
     (No. 2:19-cv-2082) – 6                                                  Phone: 206.359.8000
                                                                              Fax: 206.359.9000
